Citation Nr: 1027498	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder of the 
scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, in part, denied service connection for a scalp 
and facial condition.

This matter was previously remanded by the Board in February 2009 
for additional development.  That development was completed, and 
the RO subsequently promulgated a rating decision in October 2009 
which granted service connection for pseudofolliculitis barbae 
and assigned a 30 percent disability rating effective February 
18, 2005.  The RO simultaneously issued a supplemental statement 
of the case (SSOC) which continued a denial of service connection 
for a skin disorder of the scalp.  The matter now returns to the 
Board for appellate review.


FINDING OF FACT

The Veteran has folliculitis of the scalp that is etiologically 
related to service.


CONCLUSION OF LAW

Folliculitis of the scalp was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).

Service treatment records show that the Veteran was treated for 
bumps in his beard area and given a non-shaving profile in August 
1979.  He was treated and given a non-shaving profile again in 
October 1979.  The Veteran was also seen in June 1980 and advised 
to use a depilatory cream to remove facial hair as a close shave 
may not have been possible due to his skin conditions.

VA treatment records show the Veteran was seen in November 1986 
for skin problems; the diagnoses were pseudofolliculitis barbae 
and multiple scalp abscesses.  The treating physician described 
the condition as multiple papules and pustules in the beard area, 
along with scattered cystic lesions and abscesses on the scalp.  
In April 1987, the Veteran was seen for multiple nodules on the 
scalp; the diagnosis was to rule out folliculitis.  The Veteran 
was again treated by the VA in October 1987 for recurrent bumps 
on the scalp; the diagnosis was epidermoid cysts of the scalp.  
These symptoms were noted during a June 1993 visit in which a 
diagnosis of infectious alopecia was made; scalp inflammation was 
noted during a February 2004 visit.  During a February 2005 
visit, the Veteran reported that his scalp "had started to swell 
again."


Here, as noted above, the RO granted service connection for 
pseudofolliculitis barbae of the face, but denied service 
connection for a skin disorder of the scalp.  This determination 
was based in part on the results of the Veteran's October 2009 VA 
examination.  The examiner diagnosed the Veteran with chronic 
pseudofolliculitis of the face and scalp with residual scarring.  
When asked to opine as to the etiology of the Veteran's 
condition, she stated that folliculitis of the face was as likely 
as not related to the pseudofolliculitis barbae treated in 
service.  This was based on her examination of the Veteran and 
review of the Veteran's service treatment records, which 
contained diagnoses and treatment of pseudofolliculitis barbae of 
the face.  She further stated that she could not opine as to the 
etiology of the Veteran's folliculitis of the scalp without 
resort to speculation, as there were no complaints or diagnoses 
relating to the scalp in service.

However, the Veteran has asserted that he has had a skin disorder 
that has affected his scalp and face since service.  In this 
regard, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims recently emphasized that, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Board finds the Veteran's assertions regarding folliculitis 
of the scalp to fall within such parameters.  In light of the 
foregoing, and with consideration of the provisions of 38 C.F.R. 
§ 3.303(b), the Board finds that service connection is warranted 
for folliculitis of the scalp.  Pseudofolliculitis as a chronic 
disorder was sufficiently shown in service to permit a later 
finding of service connection.  Folliculitis of the scalp, as a 
subsequent manifestation of that disease in this case, must also 
be service connected, as there is no evidence in the record of an 
intercurrent cause.  


ORDER

Service connection for folliculitis of the scalp is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


